Citation Nr: 0434338	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a back disability, as secondary to the 
service-connected right ankle fracture residuals.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture, with arthritic changes 
and arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 2001, a video-conference hearing was held before 
the Veterans Law Judge signing this document.  A transcript 
of the hearing testimony has been associated with the claims 
file.  

In March 2001, the Board remanded the case to the RO for 
additional evidentiary development and consideration of the 
Veterans Claims Assistance Act of 2000.  While in remand 
status a permanent and total disability for rating purposes 
was assigned.  That issue is, therefore, moot.  The case is 
now ready for final appellate consideration on the issues 
noted on the title page.  


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection 
for a back disability as secondary to the service connected 
right ankle disability.  After appellant was provided timely 
notification of that rating decision, he did not file a 
timely substantive appeal therewith.  It was held that the 
evidence did not show that a back disability was related to 
the service-connected right ankle disability

2.  The evidence received since the October 1997 denial of 
service connection for a back disability, as secondary to the 
service-connected right ankle fracture residuals, when viewed 
in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's right ankle disability is manifested by 
pain, limitation of ankle motion with tenderness over the 
lateral malleolus, but without weakness, coordination 
problems, or ankylosis.


CONCLUSIONS OF LAW

1.  The October 1997 denial of service connection for a back 
disability as secondary to the service-connected right ankle 
disability is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  Evidence received since the RO's October 1997 denial of 
service connection for a back disability, as secondary to the 
service-connected right ankle disability is not new and 
material; and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001-2003).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle fracture, with arthritic 
changes and arthralgia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010, 5262, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In the January 2004 letter, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claims.  

In the June 2004 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  New and Material Evidence

In October 1997, the RO denied service connection for a back 
disability, as secondary to the service-connected right ankle 
fracture residuals.  It was held that there was no medical 
evidence showing that the back disorder was related to the 
ankle fracture residuals.  The appellant was notified.  
Because the veteran did not express written disagreement with 
that rating decision within one year of receiving 
notification, the Board finds that the October 1997 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

In the instant case, an October 1997 denied entitlement to 
service-connection for a back disability as secondary to the 
service-connected right ankle disability.  It was held that 
there was no evidence to show that a back disability was 
related to the service-connected right ankle disability.  
Evidence considered by the RO, included, the VA outpatient 
treatment records and VA examination reports that essentially 
showed an ongoing back symptomatology related to obesity.  

The evidence received subsequent to the October 1997 decision 
includes VA medical records, VA examination reports that show 
treatment for the veteran's continued back disability, and 
hearing testimony.

In the appellant's case, the evidence presented since the 
October 1997 decision is new, in the sense that it was not 
considered by the RO in the 1997 decision.  It is not, 
however, material.  There is no issue as to the credibility 
of the evidence, even absent the inference of credibility.  
The deficiency of the new evidence is that it does not shed 
any light on the core issue of appellant's claim, which is 
service connection on a secondary basis.  The new evidence 
goes only to the prong of a current disorder, which is not in 
dispute.  Since the existence of his back disability is not 
at issue, this evidence is cumulative of the April 1997 VA 
examination report, which showed postural lumbosacral strain, 
recurrent.  The recent VA examination report continued to 
show that the back disability was less likely related to the 
service-connected ankle disability.  Moreover, the veteran's 
testimony from his personal hearing, essentially reiterates 
his prior claim regarding etiology of his back disability, 
thus is not new and material.  

In light of the absence of medical evidence that the 
appellant's back disability is casually related to the 
service-connected right ankle, the evidence provided by the 
appellant is merely cumulative with that already of record, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.

II.  Increased Rating 

A.  Factual Background
 
In a September 1996 rating decision, the RO increased the 
veteran's right ankle disability from 10 to 20 percent 
disabling, effective July 29, 1996.

The veteran was accorded a VA examination in December 1996.  
He complained of pain and pain on motion of the right ankle.  
Range of motion for the right ankle was as follows:  
dorsiflexion was to 11 degrees; plantar flexion was 20 
degrees; inversion and eversion was to 10 degrees.  The 
diagnosis was remote effects from right ankle fracture.  

VA treatment records dated from June 1997 to April 2001 show 
that the veteran was seen with complaints of right ankle 
pain.  The diagnosis was right ankle pain and reduced 
limitation of motion.  VA treatment record dated in November 
1997 shows that the veteran has had ongoing chronic pain in 
the right ankle since his in-service injury that has 
progressively increased in severity.  

The veteran was accorded a VA examination in May 1998.  He 
complained of pain on movement in the right ankle.  He 
favored the right ankle with ambulation.  He used a cane.  
There was functional limitation of motion of the ankle due to 
pain.  Dorsiflexion was to 8 degrees and plantar flexion was 
to 20 degrees with pain.  The diagnosis was residuals of 
injury to the right ankle postoperative arthroscopic surgery 
with traumatic arthritis.  

The veteran was accorded a VA examination in January 2003.  
He complained of medial ankle pain and soreness around the 
malleoli, but on motion.  He had excellent dorsiflexion of 
his ankle with good strength but complained of pain 
throughout the range of motion.  

Dorsiflexion was to 25 degrees; plantar flexion was to 45 
degrees; subtalar inversion was to 10 degrees with pain and 
tenderness; and eversion was to 5 degrees with pain.  He had 
no midfoot pain and full adduction and abduction of midfoot.  
The Achilles reflex was equal and symmetric.  There was good 
subtalar motion of approximately 5 degrees.  There was 
exquisite tenderness to palpation distally along the peroneal 
tendon sheath.  There was also tenderness to palpation just 
distal to the medial malleolus.  

The examiner that the veteran's pain was somewhat 
inconsistent with the radiographic findings.  There was some 
evidence of hypesthesia, which might be indicative of reflex 
sympathetic dystrophy.  No instability was noted.  There was 
pain throughout the entire range of motion.  

On examination in June 2004 there was better motion than 
reported above.  It was noted that the ankle was consistent 
with past exams.  It was reported that there was not much 
debilitation at the time of this exam.  There was an adequate 
range of motion with mild x-ray changes with adequate joint 
space.

B.  Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The RO evaluated the veteran's right ankle disability under 
38 C.F.R. § 4.71a, DCs 5010-5271, limitation of motion of the 
right ankle.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2003).  

A 20 percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  
This is the maximum evaluation under this diagnostic code.

However, the Board will also consider other Diagnostic Codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle.  A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5270.

Malunion of the tibia and fibula is rated 20 percent when 
there is moderate knee or ankle disability, and it is rated 
30 percent when there is marked knee or ankle disability.  38 
C.F.R. § 4.71a, DC 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Recent VA examinations and treatment records show that the 
veteran experiences pain and tenderness in his right ankle, 
some limitation of motion, and uses a cane with ambulation.  
At the January 2003 examination, he had 45 degrees of plantar 
flexion and 25 degrees of dorsiflexion.  He had 10 degrees of 
inversion and 5 degrees of eversion.  The examiner noted that 
these limitations were due to pain. There was tenderness in 
the lateral malleolus, but there were no findings of 
weakness, fatigue, or incoordination on objective evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  On subsequent 
examination it was noted that there was not much 
debilitation.  There have been no findings of instability.

There is no evidence that the veteran's right ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required for 
a rating higher than 20 percent under the Diagnostic Codes 
set forth above.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the veteran's 
right ankle arthritis has been evaluated on the basis of 
limitation of motion; thus, a separate evaluation for his 
arthritis is not applicable.  38 C.F.R. § 4.14 (2003).  The 
Board notes that the veteran experiences pain on use which 
limits his functional ability, the effects of pain would not 
result in a higher rating, as the current 20 percent rating 
addresses the pain due to limitation of motion.  This is the 
maximum rating for limitation of motion.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
ankle disability markedly interferes with employment.  There 
is no evidence that the veteran has been hospitalized or has 
required frequent treatment due to his right ankle 
disability.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for residuals of a fracture 
of the right ankle.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disability, as secondary to the service-connected right ankle 
fracture residuals, and the appeal is denied

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture, with arthritic changes and 
arthralgia is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



